Per Curiam.
At the time of the instant transaction defendant Dollinger was concededly an infant. It is elementary in this State that an infant may be held civilly liable for damages caused by his tortious acts. The complaint sufficiently alleges that defendant Kramer, operating the automobile in the presence of defendant Dollinger and under and pursuant to his authority, direction and control, willfully, maliciously and negligently struck the plaintiff causing him injury. Defendant Kramer in so acting not only subjected himself to liability but also acted as the alter ego of defendant Dollinger. It is as if defendant Dollinger had acted himself and the complaint is good. (Robbins v. Mount, 33 How. Pr. 24; Sikes v. Johnson, 16 Mass. 389.) All concur. Order reversed on the law,, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.